Citation Nr: 0628647	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to February 
14, 2005.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from February 15, 2005.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  At that time, service connection for PTSD was 
granted and a 50 percent rating was assigned, effective from 
May 31, 2000.  Subsequently, the veteran requested a higher 
initial rating.  In October 2002 and January 2004, the Board 
remanded the claim for additional development.  In a February 
2004 rating decision, a temporary total rating (TTR) was 
assigned from October 27, 2003, through December 31, 2003, 
and the 50 percent rating was returned in effect on January 
1, 2004.  In June 2005, the RO increased the 50 percent 
rating for PTSD to 70 percent, effective from February 15, 
2005.  A claim for TDIU which was filed in 2003 was deferred 
upon rating decisions in February 2004 and June 2005.  The 
case has been returned to the Board for further appellate 
review.  

With regard to the claims pending for higher evaluations for 
PTSD (at separate stages, both prior to and since February 
15, 2005), the June 2005 rating decision represented only a 
partial grant of the original claim for increase.  That is to 
say, since the veteran has not received the maximum available 
100 percent rating through the 2005 decision or indicated 
that he is content with the assigned 70 percent rating, he is 
presumed to be seeking an even higher schedular rating for 
the entire period since the effective date of the grant of 
service connection for PTSD.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

In June 2006, the Board notified the veteran that as the 
Board Member who conducted the April 2003 video conference 
hearing was no longer employed by the Board, he had the right 
to another hearing, which he subsequently declined.  


FINDINGS OF FACT

1.  From the May 31, 2000, effective date of the grant of 
service connection of PTSD, the veteran's PTSD has been 
manifested primarily by anxiousness, nightmares, anger and 
irritability, sleep disturbance, depression, social 
isolation, suicidal ideations, and Global Assessment of 
Functioning (GAF) scores ranging from 41 to 50.  

2.  The veteran has a GED equivalent degree; has sporadic 
past work experience; and last worked on a full time basis in 
the mid 1990's.

3.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2005).  

2.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of correspondence to the 
veteran from the RO dated in February 2004.  By means of this 
document, the veteran was told of the requirements to 
establish an increased rating, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in February 2004 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in February 2004, his claim was readjudicated based 
upon all the evidence of record as evidenced by a June 2005 
SSOC.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish higher disability ratings, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 &Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
February 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that he is entitled to a higher 
evaluation for his PTSD as his symptoms cause problems 
getting along with others, nightmares, and anger problems.  
He asserts that he is unemployable due to PTSD symptoms 
causing problems with interpersonal relationships.  He 
indicated that he last worked full time in 1996.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  The veteran has 
appealed the disability initially signed, with the grant of 
service connection in a 2000 rating action.  Because he 
appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

The VA rating schedule generally provides that psychiatric 
disorders other than eating disorders, including PTSD (at DC 
9411), are to be evaluated according to a General Rating 
Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

That said, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to the type and 
degree of severity, or their effects on social and work 
situations. Thus, any analysis should not be limited solely 
to whether the symptoms listed in the rating scheme are 
exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Per 
the DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 
50, by comparison, is indicative of serious impairment in 
social, occupational, or school functioning.  

Service connection was established for PTSD upon rating 
decision in September 2000 based on the veteran's inservice 
exposure to stressful situations in battle.  A 50 percent 
rating was assigned, effective from May 31, 2000.  This 
rating was primarily based on private and VA clinical 
findings from 2000.  

A private clinical psychologist reported in May 1989 that the 
veteran exhibited signs of PTSD.  Another private 
psychologist reported that he treated the veteran in March 
and April 2000 and that he showed signs of depression and 
PTSD.  The veteran had little energy or motivation and 
watched television most of the time.  He was oriented time 
three, and his discourse was coherent and goal directed.  
Long and short term memory were grossly intact.  When 
military related traumas were discussed, the veteran had 
trouble controlling his emotions.  He was to be referred to 
VA for additional treatment.  His Global Assessment of 
Functioning (GAF) score was 41.  

VA records from 2000 reflect that the veteran attended group 
therapy sessions.  At the time of VA examination in July 
2000, he reported a long history of illicit drug use and a 
sporadic work history.  He had had several jobs since 
discharge from service.  He had some conflicts with members 
of his family but got along well with others.  He was 
currently unemployed and had gained weight by being less 
active.  He spent his time watching television but avoided 
news about the military.  He tried to focus on science and 
history channels.  The veteran reported some sleep 
disturbance, the avoidance of people, and said that he was 
socially isolated.  He also reported that he was 
hypervigilant, had road rage, and reported difficulty with 
work relationships.  

The examiner noted that the veteran had normal body posture 
and was neatly but casually dressed.  His eye contact was 
good, and his speech was normal but soft and halting at 
times.  He was alert and oriented in all three spheres.  He 
reported that his mood was good, but his affect was anxious, 
subdued, and flat.  There had been some suicidal ideation in 
the past but not currently.  His recent and remote memory 
appeared intact, and there was no evidence of a thought 
disorder or hallucinations.  His thought process was reported 
to be goal directed, coherent, and logical, and his practical 
judgment appeared to be fair to good.  The examiner diagnosed 
PTSD and reported that the veteran's symptoms led to social 
isolation, limited pleasure in life, and difficulty 
maintaining gainful employment.  The examiner reported a GA F 
of 55.  

Subsequently dated VA records, to include the veteran's 
vocational rehabilitation folder, show that he continued to 
attend group therapy sessions.  His GAF score was generally 
noted to be around 50 on reports dated in 2000, 2001, and 
2002.  
Social Security Administration (SSA) documents reflect that 
the veteran was found to be disabled due to mental and 
physical problems since September 1999.  A mental residual 
functional capacity report dated in May 2000 concluded that 
his mental symptoms might impact his concentration but that 
this was not reduced to the level that would prevent him from 
completing simply tasks in a timely manner.  The examiner 
noted that he would be capable of unskilled and some semi-
skilled work duties and would not need a great deal of 
supervision.  He was not precluded from working as a truck 
driver (a job that he had held in the past) by his mental 
incapacity.  

When examined by VA in April 2002, the examiner noted that 
the claims file had been reviewed.  Mental status examination 
was essentially unremarkable.  The report indicated that the 
veteran maintained good eye contact, and that his voice was 
normal in tone and pace.  His affect was mildly blunted but 
did show some range.  His underlying mood appeared to be 
mildly dysphoric.  He tracked the conversation well and no 
impairment of concentration nor attention span was noted.  
His psychomotor activity was within normal limits.  His 
memory appeared to be functionally intact.  His thinking was 
logical and goal oriented, and there were no indications of a 
thought disorder.  It was noted that the veteran's employment 
had ended due to physical and mental problems.  The examiner 
also noted that while the veteran had PTSD, he had maintained 
employment for a number of years but that there was some 
conflict with others.  He presented in a reasonable social 
fashion and was not totally socially isolated.  He 
participated in some activities with others and had several 
close friends.  He had some problems with his temper.  

When seen by VA in May 2002 for substance abuse counseling, 
the veteran reported that he had increased his socialization 
lately, attending group therapy and joining a health club.  
He indicated that his PTSD symptoms were present but not 
overwhelming.  He was looking forward to summer and riding 
his new motorcycle and engaging in outdoor recreational 
pursuits.  The veteran was described as alert, well oriented, 
and had a positive affect.  He denied suicidal ideation, 
demonstrated good reasoning and language skills, and 
displayed good judgment during the course of the 
conversation.  

In April 2003, the veteran provided testimony in support of 
his claim.  He asserted that his psychiatric symptoms 
warranted a rating in excess of 50 percent.  A transcript of 
this hearing is of record.  

VA records reflect that the veteran was admitted for 
inpatient treatment for his PTSD from October 27, 2003, 
through December 27, 2003.  In a December 12, 2003, report it 
was noted that the veteran had been treated for PTSD symptoms 
which were interfering with his daily activities.  He had 
used alcohol in the past to self-medicate but was now sober.  
His distrustful attitude, emotional numbing, and anger made 
it difficult to establish lasting relationships.  He had a 
past tendency towards violence when feeling stressed and 
angry.  This alienated him from others and resulted in lack 
of support systems.  He did not always reach out for help, 
preferring instead to handle things himself.  Consequently, 
he could become overwhelmed when stressed and experienced 
increased symptoms which were addressed with unhealthy coping 
mechanisms.  His GAF score was 51.  

The Board notes that the veteran was awarded a temporary 
total rating for his hospitalization upon rating decision in 
a February 2004 rating decision.  His disability rating 
returned to 50 percent, effective January 1, 2004.  

Subsequently dated private treatment records from 2004 show 
that the veteran continued counseling sessions after his 
discharge from the hospital.  In August 2004, major 
depressive symptoms were noted.  The veteran had had suicidal 
thoughts the week before.  On follow-up visit, he felt 
better.  In December 2004, his energy level remained low, and 
suicidal ideations were noted.  

In an undated update report that was added to the record at 
some point in 2004, a social worker noted that the relief of 
the veteran's symptomatology from his hospitalization soon 
eroded as he was alone and had insufficient ego strength to 
attempt social interaction or to defend himself from pressure 
applied by his older brother.  The social worker described 
his living environment as non-supportive.  It was noted that 
the veteran had previously felt that a presence was watching 
him.  His symptoms had worsened thereafter.  Now, he 
expressed paranoia about another patient and saw ominous 
cloud formations.  He also acknowledged suicidal ideation 
with a gun that he had.  The social worker noted that the 
veteran had been given an increase in medication with some 
lessening of his suicidal ideation.  His energy level, 
however, remained low and he continued to feel depressed and 
reported struggling to take care of basic needs.  The veteran 
had been encouraged to return to an inpatient program, but he 
was anxious about leaving his motor home.  His GAF score was 
41.  

When examined by VA in February 2005, the examiner noted that 
the claims file was reviewed.  The veteran arrived promptly 
for the appointment.  He was polite and courteous but 
somewhat socially distant.  No unusual behaviors nor 
mannerisms were noted.  He was fairly open and verbal during 
the diagnostic interview and did not appear to be guarded nor 
defensive.  The examiner did not detect any obvious 
impression management.  The veteran's was able to express 
himself adequately during the interview and spoke in complete 
sentences.  He appeared to be of average intelligence based 
on verbal skills and manner of presentation.  The examiner 
did not detect any cognitive difficulties.  He was alert and 
oriented.  

The veteran gave a history of last working a summer job in 
1999 hauling sod.  Attempts at other work or schooling had 
resulted in reduced stress tolerance.  When placed under 
stress, he became irritable and this led to conflict with his 
employers.  As a result, he either quit or walked off the 
job.  The examiner noted that the veteran's work history 
suggested that he had increasing problems sustaining work 
over time.  

The veteran led a rather isolated lifestyle.  Since a 
marriage had been annulled, he had been unable to maintain 
intimate relationships.  He described himself as a loner who 
had few friends.  He indicated that there were several people 
he could talk to, but he rarely saw them.  He lived in a 
motor home and interacted some with his brother, but had 
little contact with others, beyond this.  

He continued to be seen at a private facility on a weekly 
basis for individual therapy.  He also attended a combat 
veterans group.  He was on antidepressant medications which 
he felt had been beneficial.  While his continued to have 
symptoms of depression, he felt that it was better controlled 
on his medications.  The veteran said that his PTSD had 
increased since the war began in Iraq.  He had nightmares and 
night sweats.  He had an exaggerated startle response and was 
extremely jumpy if a car backfired or if someone dropped 
something.  He had intrusive thoughts of inservice traumas 
that were triggered by listening to news about the Iraq war, 
or the smell of dead meat or gunpowder, or from walking in 
the woods.  

On mental status exam, the veteran maintained good eye 
contact.  His voice was normal in tone and pace.  His affect 
was blunted, and he did not smile during the interview.  His 
underlying mood appeared to be one of irritability and mild 
dysphoria.  He was able to track the conversation fairly 
well, and there was no impairment of concentration or 
attention span.  His psychomotor activity was within normal 
limits, and his memory was functionally intact.  His thinking 
was logical and goal directed.  There were no indications of 
thought disorder.  

The examiner opined that the veteran's GAF score was 45 to 
50.  His symptoms were described as severe, and his ability 
to interact with others in the workplace was extremely 
limited.  The examiner noted that this reflected in the 
veteran's work history which was replete with instances of 
being terminated because of conflict with others.  

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  VA medical records 
reveal continuing treatment for PTSD with a two-month 
hospitalization in 2003.  His GAFs in 2000 and 2004 were 41 
with additional readings ranging from 45-51 from 2001 to 
2005.  A review of the most recent VA examination February 
2005 reveals that the examiner opined the veteran's symptoms 
to be productive of severe social and occupational 
impairment.  Repeatedly the veteran's medical records 
document depression, irritability, auditory hallucinations, 
suicidal ideation, social isolation, and interpersonal 
problems caused by PTSD.  Given this evidence, the Board 
finds that the degree of social and occupational impairment 
caused by the veteran's PTSD symptoms clearly meets the 
criteria for a 70 percent rating.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name.  There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 100 percent 
schedular evaluation.  Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2005).  

Individual unemployability

Here, the Board observes that the RO deferred the veteran's 
claim for TDIU pending this decision.  Here, it is not 
prejudicial to the veteran if the Board adjudicates a TDIU 
claim, in light of the favorable outcome of this matter.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service-
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he has a GED equivalent education.  The 
veteran reported that he last worked full time in 1996.  
Evidence of record reflected occupational experience of 
steady employment until the mid 1990's.  

Given the hospitalization in 2003, the VA examination 
findings that he was unable to work, the medical evidence 
that continues to indicate that he is unemployable, his 
explanation that he had in fact not worked since the late 
1990's, and the severity of the veteran's service-connected 
PTSD, the Board resolves reasonable doubt in the veteran's 
favor on this issue.  The Board concludes that the 
preponderance of the evidence supports the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD.  Accordingly, entitlement to a total 
disability evaluation based on individual unemployability is 
granted.


ORDER

Effective May 2000, entitlement to a schedular evaluation of 
70 percent, but no more, for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


